Citation Nr: 1727734	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-34 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Army, with active duty for training ("ACDUTRA") service from October 1964 through March 1965.  The Veteran had additional periods of reserve service from December 1963 through December 1969. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a May2012 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction ("AOJ")).

In October 2013, the Veteran and his spouse appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's claim for entitlement to service connection for a bilateral hearing loss disability and tinnitus was previously before the Board in December 2012.  At that time, the Board remanded the Veteran's appeal to the AOJ for further development, to include the procurement of additional medical evidence.  However, the Board finds the remand directives were not substantially completed and additionally finds that the VA examination of record does not fully address the Veteran's contentions.  As will be discussed in greater detail below, the Board finds another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

First, the Board observes that May 2012 Rating Decision and the November 2012 Statement of the Case ("SOC") reference medical records which are not presently associated with the Veteran's claims file.  Specifically, the November 2012 SOC lists a March 19, 2010 private audiogram and the "Chimney Rock Public Power District Policy Hearing Conservation Program" as evidence submitted by the Veteran and reviewed by the AOJ in decided his appeal.  However, a review of the Veteran's electronic claims file shows no evidence of either document. 

Second, the Board finds that the December 2011 VA examination and February 2012 addendum medical opinions are inadequate for purposed of evaluating the Veteran's appeal for entitlement to service connection.  During the December 2011 VA examination, the examiner reported that the Veteran did not allege any symptoms of "recurrent tinnitus" during the examination or interview.  However, in the Veteran's October 2011 application for compensation and pension, he reports symptoms of tinnitus dating back to October 1964 and requests service connection for this disability.  The examiner's report that the Veteran does not allege symptoms thus appears to be premised on an inaccurate finding or plainly ignores the Veteran's lay statements.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Also, the examiner finding is unclear as to whether the Veteran reported symptoms of non-recurring tinnitus.

As for the February 2012 addendum medical opinion, the VA examiner opines the Veteran's symptoms are not etiologically related to military service because he experienced post-service acoustic trauma.  In support of this opinion, the examiner finds the Veteran worked in a noisy environment and did not wear hearing protection.  She explained that the employer, Chimney Rock, did not implement a policy that all employees wear hearing protection until 1988.  As the Veteran began work with the Chimney Rock in 1962, several decades prior to the implementation of this policy, the examiner made an assumption that the Veteran did not wear hearing protection during his first 36 years with Chimney Rock.  The examiner then used this assumption to conclude that the Veteran's symptoms of bilateral hearing loss and bilateral tinnitus were more likely caused by his exposure to acoustic trauma during his civilian career.  However, this conclusion plainly ignores the Veteran's lay reports that he wore hearing protection throughout his civilian career.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003)(finding a VA medical examiner's conclusions are of "questionable probative value" when the VA examiner fails to consider certain relevant information).  

The Board finds the February 2012 addendum opinion further fails to consider or discuss the Veteran's lay reports of in-service noise trauma.  For example, the Veteran described symptoms of hearing loss for several days following a training exercise where explosive were detonated.  See e.g. January 2012 Statement in Support of Claim. A VA examiner must consider and directly address the Veteran's lay statements regarding continuity of symptoms through the years as they relate to his current disability.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, the examiner's conclusion that the Veteran's bilateral hearing loss disability is not related to his active duty service because of a lack of in-service complaints/symptoms is not an adequate rationale.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the STRs to provide a negative opinion).

Therefore, the Board finds that the AOJ should provide the Veteran with a new VA examination which properly addresses the etiological relationship between the Veteran's current bilateral hearing loss, bilateral tinnitus, and his in-service noise exposure. 

Finally, the Board finds a remand is required as the AOJ did not substantially comply with the Board's prior remand directives.  In the January 2016 remand, the AOJ was directed obtain the Veteran's audiological test records from his employer, Chimney Rock.  A review of the record indicates that the AOJ made a single attempt to contact the Veteran in order to request a medical release for the relevant records.  See March 2015 Correspondence. 

VA is required to make reasonable efforts to obtain all relevant records, including private records or state government records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, a remand is required to obtain these treatment records, as they are relevant to the Veteran's claims and were properly identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the AOJ should locate the March 19, 2010 private audiogram and the "Chimney Rock Public Power District Policy Hearing Conservation Program" referenced in the November 2014 SOC and associate them with the Veteran's electronic claims folder. 

If these records cannot be found, the AOJ should contact the Veteran and request he submit any copies he may have in his possession.  The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Second, the AOJ should attempt to obtain the Veteran's audiological testing from his employer, Chimney Rock Public Power District.  

The AOJ should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain these medical records.  The Veteran is also asked to provide the records himself if he has them in his possession.

The AOJ should additionally request that the Veteran provide the names and places of any treatment he may have received for symptoms of his bilateral hearing loss and bilateral tinnitus since his separation from service. 

3.  After the above development has been completed and all additional records have been associated with the claims file, the AOJ must provide the Veteran with a new VA examination.  Access to the claims file must be made available to the VA examiner for review.

Access to the VBMS and Virtual VA claims file must be made available to the VA examiner for review.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral hearing loss began during or is otherwise related to his military service?

(b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral tinnitus began during or is otherwise related to his military service?

In rendering the above opinions, the examiner must consider and address the following evidence:

(i)  The Veteran's military occupational specialty of an ammunitions section chief and his award of the "expert" rifleman's' badge; 

(ii) The Veteran's lay reports of temporary losses of hearing during service following acoustic trauma; 

(iii)  The Veteran's reports of wearing hearing protection throughout his post-service civilian career 

(iv)  the Veteran reports of constant tinnitus since his separation from military service; and

(v)  the February 2012 response from Beltone Hearing Aid Center reported the Veteran observed to have high frequency hearing loss each time he was examined. 

It should be noted that, for the purposes of developing the record, the Veteran is presumed competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology and continuity of symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


